Luke, J.
A motion to set aside a verdict, based on the ground that the ease was tried during the absence of the movant and its counsel, was without merit, when presented after the term at which the verdict was rendered, and when it failed to show what evidence was introduced upon the trial, or what evidence, if any, the movant then desired to introduce, or would introduce upon another trial, although it appeared that the movant was without actual notice of when tlie case was to be tried, and that the movant’s attorney, who did have such notice, was in attendance upon a sick relative in another city, it appearing that the attorney neither communicated nor attempted to communicate with the court in any manner touching his absence. Chapman v. Chattanooga Oil Mill Co., 146 Ga. 91 (90 S. E. 713). Especially is this true where the movant was the plaintiff in the case.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.